Case 2:20-cr-00114-Z-BR Document 63 Filed 03/08/21 Pageiofi PagelD 151

 
 
   

IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff, :
v. 2:20-CR-114-Z-BR-(2)
KAREN ELIZABETH ROYAL
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 19, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Karen Elizabeth Royal filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Karen Elizabeth Royal was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Karen Elizabeth Royal; and ADJUDGES Defendant Karen Elizabeth Royal
guilty of Count One of the Superseding Information in violation of 18 U.S.C. § 371. Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March Z , 2021.

 

 

ED STAT S DISTRICT JUDGE

 
